UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1476



HIBAQ IBRAHIM MOHAMED,

                                                        Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                        Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A78-351-153)


Submitted:   January 21, 2004             Decided:   March 16, 2004


Before WILKINSON, TRAXLER, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Hibaq Ibrahim Mohamed, Petitioner Pro Se. Allen Warren Hausman,
Judy L. Forrest, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Hibaq Ibrahim Mohamed, a native and citizen of Somalia,

petitions this court for review of an order of the Board of

Immigration Appeals (“Board”) affirming the immigration judge’s

denial of asylum, withholding of removal, and relief under the

Convention Against Torture.       Mohamed contends that she provided

detailed, consistent and plausible testimony sufficient to support

her asylum claim.    See 8 U.S.C.A. § 1158 (West 1999 & Supp. 2003);

8 U.S.C. § 1101(a)(42)(A) (2000). We have reviewed the record, the

immigration judge’s decision, and the Board’s conclusion, and find

that substantial evidence supports the immigration judge’s ruling

that   Mohamed   failed   to   establish   refugee   status.   8   U.S.C.

§ 1252(b)(4) (2000).

           We conclude as well that Mohamed is not entitled to

withholding of removal under 8 U.S.C. § 1231(b)(3) (2000), or under

the U.N. Convention Against Torture. The immigration judge did not

err in finding that Mohamed failed to show a “clear probability of

persecution.”    See Rusu v. INS, 296 F.3d 316, 324 n.13 (4th Cir.

2002) (“To qualify for withholding of removal, a petitioner must

show that he faces a clear probability of persecution because of

his race, religion, nationality, membership in a particular social

group, or political opinion.”).      Nor did Mohamed establish that it

is “more likely than not” that she would face torture if she

returned to Somalia.      8 C.F.R. § 1208.16(c)(2) (2003) (to qualify


                                  - 2 -
for protection under the Convention Against Torture, an alien must

show “it is more likely than not that he or she would be tortured

if removed to the proposed country of removal”).

          We deny the petition for review.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                   PETITION DENIED




                              - 3 -